DAVID, Justice,
concurring in result.
I agree with my colleagues in the majority that the Board of Commissioners had the authority to pass the amending ordinance under the Home Rule Act, for a unit like the Board of Commissioners “may exercise any power it has to the extent that the power: (1) is not expressly denied by the Indiana Constitution or by statute; and (2) is not expressly granted to another entity.” Ind.Code § 36-l-3-5(a). Because the power to amend an existing fire district is neither expressly denied by our State’s Constitution or statutes nor expressly granted to another entity, the Board of Commissioners was within its authority to pass the amending ordinance.
However, I write separately, because I do not believe that the Fire District Act’s express grant of authority to a county legislative body in Indiana Code § 36-8-11-4 to establish a fire protection district1 necessarily includes the power to amend the fire district established. “When examining statutes, we give common and ordinary meaning to the words employed.” Young v. Hood’s Gardens, Inc., 24 N.E.3d 421, 426 (Ind.2015) (internal quotation and citation omitted). According to Black’s Law Dictionary, to “establish” means (1) “[t]o settle, make, or fix firmly; to enact permanently”; and (2) “[t]o make or form; to bring about or into existence.” (Ninth Edition.) Plainly, to “establish” does not mean to “amend,” and we should not conflate these two concepts and thereby extend the Fire District Act’s applicability beyond its provisions. See Young, 24 N.E.3d at 425 (“[T]he extent and limitation of [the Indiana’s Worker’s Compensation Act’s] applicability also are fixed by those provisions and we cannot, by judicial pronouncement, enlarge these beyond the very obvious intent of the Legislature.”) (citations and quotation omitted). Furthermore, as the majority recounts, no provision of the Fire District Act explicitly provides the Board of Commissioners the power to amend an existing fire district.
For these reasons, I believe that the Home Rule Act was the Board of Commissioners’ sole basis for validly removing a township from the District via the amending ordinance. But because the majority’s contrary conclusion is not critical to the result of the case, I thus concur in result.

. Indiana Code § 36-8-1 l-4(a) provides, in pertinent part, that "[a] county legislative body may establish fire protection districts ...."